119 S.E.2d 461 (1961)
254 N.C. 475
STATE
v.
Charlotte Mazie CARTER.
No. 363.
Supreme Court of North Carolina.
April 19, 1961.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Asst. Atty. Gen., for the State.
Worth B. Folger, Sparta, for defendant-appellant.
*464 WINBORNE, Chief Justice.
Under the law of self-defense a person may not only take life in his own defense, but he may also do so in defense of another who stands in a family relation to him. State v. Greer, 162 N.C. 640, 78 S.E. 310; State v. Anderson, 222 N.C. 148, 22 S.E.2d 271; State v. Church, 229 N.C. 718, 51 S.E.2d 345; State v. Rawley, 237 N.C. 233, 74 S.E.2d 620.
While, ordinarily, as contended by the State, the intentional killing of another with a deadly weapon raises two presumptions against the defendant, first, that the killing was unlawful, and second, that it was done with malice, State v. Mangum, 245 N.C. 323, 96 S.E.2d 39. However this rule of law does not mean that the burden of showing an unlawful killing does not still rest with the State. State v. Howell, 218 N.C. 280, 10 S.E.2d 815.
When the State introduces in evidence exculpatory statements of the defendant which are not contradicted or shown to be false by any other facts or circumstances in evidence, the State is bound by these statements. State v. Todd, 222 N.C. 346, 23 S.E.2d 47; State v. Boyd, 223 N.C. 79, 25 S.E.2d 456; State v. Watts, 224 N.C. 771, 32 S.E.2d 348; State v. Ray, 229 N.C. 40, 47 S.E.2d 494.
And when the State's evidence and that of the defendant is to the same effect, and tend only to exculpate the defendant, his motion for judgment as of nonsuit should be allowed. State v. Fulcher, 184 N.C. 663, 113 S.E. 769, 770.
As stated by Stacy, J., later C. J., in the last cited case, "Where a complete defense is established by the state's evidence, a defendant should be allowed to avail himself of such defense on a motion for judgment as of nonsuit."
In the case in hand the State introduced statements of the accused to the effect that the defendant was trying to stop the deceased from assaulting her mother with a broken bottle. Furthermore, there is no evidence from which a jury could reasonably find that either the defendant or her mother was at fault in starting the altercation described in the record.
This evidence plainly negatives the existence of an unlawful killing. The exculpatory statements of the defendant are not contradicted or shown to be false by any other fact or circumstance in evidence. While the State by offering this evidence was not precluded from showing that the facts were different, no such evidence was offered, and the State's case was made to rest entirely on the statements of the defendant, which the State presented as worthy of belief. State v. Todd, supra. And it is patent that all she did was done in defense of her mother.
In the Todd case, supra [222 N.C. 346, 23 S.E.2d 49] Devin, J., later C. J., said: "Here, we think the defendant's statement fails to afford substantial evidence of his guilt of the offense charged * * * and rather tends to exculpate him, and hence his motion for judgment of nonsuit should have been sustained."
Consequently, we are constrained to hold upon the record of case on appeal in this case that these exculpatory statements are binding upon the State, and that the motion of the defendant for judgment of nonsuit at the close of all the evidence ought to have been sustained in the court below. Put another way, when the entire evidence shows, and no other reasonable inference can be fairly drawn therefrom, that the killing was committed in defense of her mother, the trial judge should have granted the motion of nonsuit.
For reasons stated, the judgment entered in the trial court is reversed, and the defendant's motion for judgment of nonsuit is sustained in this Court pursuant to G.S. § 15-173.
Reversed.